Title: To Thomas Jefferson from Richard Colvin, 5 June 1825
From: Colvin, Richard
To: Jefferson, Thomas


Sir.
Baltimore
June. 5th 1825.
It was a rule with Rex and Roy. to cause a vir to be Scent, a La Mort,’ that did Sir, Contre Ciel. if any there was so wicked. and the Battles of Marengo. Austerlitz and Waterloo. and at Saragossa,  for such . Sir.The Children will thank you for your friendly attentions. they will recollect with friendship for you, any favours that you render them. Sir.I renew to you Assurances of my friendship. I am with true Piety.very respectfullyRichard Colvin.